DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/29/21 has been considered.

Drawings
The drawings filed 4/1/20 have been accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9-15, 17, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry United States Patent Application Publication US 2017/0087475.
Regarding claim 1, Perry discloses a method for generating recommendations related to a game being executed by a cloud gaming service, comprising: 
receiving, by a server, a plurality of sensor data captured during gameplay of the game by a user, each of the plurality of sensor data includes intensity information (Perry, para [0061], during gameplay, user interactions with game client are transmitted to server; Perry, para [0111, 0112-115 and 120], with reference to fig 10, game client includes multiple types of sensors  to generate input data including motion detection module 1308, which includes magnetometer, accelerometer, gyroscope measuring various types of signal strengths. Joystick is interpreted as an input sensor that has a strength based on how far from the center it is); 
aligning, by the server, the plurality of sensor data to remove delays among the plurality of sensor data received by the server, the aligning producing synchronized sensor data (Perry, para [0088, 89 and 91], synchronizes game play scenes from User B with User A. As shown in fig 4a, User A’s recorded game play is rewinded. As shown in fig 4B, User A’s recorded game play is fastforwarded. These modifications are to synchronize User B’s inputs and current game play scene with User A); 
correlating, by the server, the synchronized sensor data to interactive data presented in the game while the user was playing the game (Perry, [0100], compares User A game play data with User B game play data at the specific points in the game, i.e. when a user encounters a boss and whether they are successful); and 
processing, by the server, features from the synchronized sensor data and the interactive data, the features being classified and used to build an engagement model that identifies relationships between specific ones of the plurality of sensor data and the interactive data (Perry, para [0101], processes the correlating information and player attributes. Perry, [0099], player attributes, including processed metadata, wherein the metadata is collected from game and organized to present a recommendation represents an engagement model); 
wherein the engagement model is used to generate a recommendation that relates to interactive data produced responsive to said gameplay by the user (Perry, para [0101], with regards to fig 7B, uses information about User Bs skill level based on prior game play and User A’s game play data to provide the recommendation of “Move to the left to avoid the rock rolling down the hill!” element 105E).

Regarding claim 4, Perry discloses the method of claim 1. Perry additionally discloses wherein the plurality of sensor data is captured using one or more sensors that are used to track an eye gaze, or a face expression, or a voice, or controller movement, or a body movement, or controller input associated with the user, or a combination of two or more thereof (Perry, para [0111], motion detection module of device contains motion sensitive hardware (sensors) such as a magnetometer, accelerometer and gyroscope).  

Regarding claim 5, Perry discloses the method of claim 1. Perry additionally discloses wherein the intensity information is associated with a change in reaction by the user as measured by a plurality of sensor (Perry, para [0111], motion detection module of device contains motion sensitive hardware (sensors) such as a magnetometer, accelerometer and gyroscope to detect various information of what the user is doing).  

Regarding claim 6, Perry discloses the method of claim 5. Perry additionally discloses wherein the change in reaction is identified from two or more of the plurality of sensor data captured and occurring at substantially a same time frame (Perry, para [0111], motion detection module of device contains motion sensitive hardware (sensors) such as a magnetometer, accelerometer and gyroscope to detect various information of what the user is doing).

Regarding claim 7, Perry discloses the method of claim 1. Perry additionally discloses wherein the intensity information associated with the plurality of sensor data is processed to define standardized values of intensity, the standardized values of intensity are comparable for different types of reactions captured by different ones of a plurality of sensors (Perry, para [0112], information from accelerometer processed to provide direction of gravity which gives absolute reference to world-space pitch and world-space roll).

Regarding claim 9, Perry discloses the method of claim 1. Perry additionally discloses wherein the recommendation is feedback to the user during gameplay, the recommendation includes information that is based on a prediction of actions that would improve results in the gameplay by the user (Perry, para [0101], with regards to fig 7B, uses information about User Bs skill level based on prior game play and User A’s game play data to provide the recommendation of “Move to the left to avoid the rock rolling down the hill!” element 105E). 

Regarding claim 10, Perry discloses the method of claim 1. Perry additionally discloses wherein state data is generated for the interactive data, the state data captures a context of the game during gameplay by the user (Perry, para [0089], uses context of gameplay).  

Regarding claim 11, Perry discloses a method for generating recommendations for a game executed by a cloud gaming service, comprising: 
receiving, by a server, sensor data captured during gameplay of the game by a plurality of users, each of the sensor data includes intensity information related to reactions made by respective users (Perry, para [0061], during gameplay, user interactions with game client are transmitted to server; Perry, para [0111, 0112-115 and 120], with reference to fig 10, game client includes multiple types of sensors  to generate input data including motion detection module 1308, which includes magnetometer, accelerometer, gyroscope measuring various types of signal strengths. Joystick is interpreted as an input sensor that has a strength based on how far from the center it is);
processing, by the server, features from the sensor data and interactive data from the game when the users played the game, the features being classified and used to build an engagement model that identifies relationships between specific ones of the sensor data and the interactive data (Perry, para [0101], processes the correlating information and player attributes. Perry, [0099], player attributes, including processed metadata, wherein the metadata is collected from game and organized to present a recommendation represents an engagement model); and 
processing, by the server, sensor data captured during a current gameplay by a user using the engagement model (Perry, [0100], compares User A game play data with User B game play data at the specific points in the game, i.e. when a user encounters a boss and whether they are successful), the processing is configured to generate a recommendation to the user regarding an action to take to progress in the game during said current gameplay (Perry, para [0101], with regards to fig 7B, uses information about User Bs skill level based on prior game play and User A’s game play data to provide the recommendation of “Move to the left to avoid the rock rolling down the hill!” element 105E).  

Regarding claim 12, Perry discloses the method of claim 11. Perry additionally discloses wherein the intensity information is associated with a change in reaction from the plurality of users when measured by a plurality of sensors (Perry, para [0111], motion detection module of device contains motion sensitive hardware (sensors) such as a magnetometer, accelerometer and gyroscope to detect various information of what the user is doing).
 
Regarding claim 13, Perry discloses the method of claim 12. Perry additionally discloses wherein the change in reaction is identified from two or more of the sensor data captured and occurring at substantially a same time frame (Perry, para [0111], motion detection module of device contains motion sensitive hardware (sensors) such as a magnetometer, accelerometer and gyroscope to detect various information of what the user is doing).
 
Regarding claim 14, Perry discloses the method of claim 11. Perry additionally discloses wherein the intensity information associated with the sensor data is processed to define standardized values of intensity, the standardized values of intensity are comparable for different types of reactions captured by different ones of a plurality of sensors (Perry, para [0112], information from accelerometer processed to provide direction of gravity which gives absolute reference to world-space pitch and world-space roll).

Regarding claim 15, Perry discloses the method of claim 14. Perry additionally discloses wherein the sensor data is captured using one or more sensors that are used to track an eye gaze, or a face expression, or a voice, or controller movement, or a body movement, or controller input associated with the user, or a combination of two or more thereof, and said intensity information is analyzed to identify changes in said reactions by said users (Perry, para [0111], motion detection module of device contains motion sensitive hardware (sensors) such as a magnetometer, accelerometer and gyroscope).    

Regarding claim 17, Perry discloses the method of claim 11. Perry additionally discloses wherein said sensor data that is received by the server is aligned with respect to one another, the aligning is used to remove offsets SONYP415 43 PATENT APPLICATIONin the sensor data, the sensor data being aligned is correlated to interactive data in the gameplay by the users so that reactions by each of the users is associated to a time in the interactive data caused the users to produce the reactions (Perry, para [0088, 89 and 91], synchronizes game play scenes from User B with User A. As shown in fig 4a, User A’s recorded game play is rewinded. As shown in fig 4B, User A’s recorded game play is fastforwarded. These modifications are to synchronize User B’s inputs and current game play scene with User A).  

Regarding claim 19, Perry discloses the method of claim 11. Perry additionally discloses wherein the recommendation is feedback to the user during gameplay, the recommendation includes information that is based on a prediction of actions that would improve results in the gameplay by the user based on a current context of gameplay by the user and reactions captured by the user (Perry, para [0101], with regards to fig 7B, uses information about User Bs skill level based on prior game play and User A’s game play data to provide the recommendation of “Move to the left to avoid the rock rolling down the hill!” element 105E).   

Regarding claim 20, Perry discloses the method of claim 11. Perry additionally discloses wherein during the gameplay by the user, reactions of the user are captured by one or more sensors of a user device of the user and fed back to the server to improve the engagement model ((Perry, para [0061], during gameplay, user interactions with game client are transmitted to server).  

Regarding claim 21, Perry discloses the method of claim 11. Perry additionally discloses wherein state data is generated for the interactive data, the state data captures a context of the game during gameplay by the user (Perry, para [0089], uses context of gameplay).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Perry United States Patent Application Publication US 2017/0087475 in view of Cox United States Patent Application Publication US 2021/0236931.
	Regarding claim 2, Perry discloses the method of claim 1. Perry does not disclose wherein the aligning the plurality of sensor data is performed using a machine learning model that adjusts offsets associated with the plurality of sensor data so that the sensor data are substantially aligned with respect to one another. 
	Cox discloses wherein the aligning the plurality of sensor data is performed using a machine learning model that adjusts offsets associated with the plurality of sensor data so that the sensor data are substantially aligned with respect to one another (Cox, para [0098], using machine learning to identify points in time when events occur and weights sections with weights having a signature sound, such as an explosion to indicate the same event). 
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the alignment process to include machine learning of identifying events. The motivation for doing so would have been to enhance detection operations in a shared gaming environment (Cox, para [0004]).

Regarding claim 3, Perry discloses the method of claim 1. Perry does not disclose wherein the aligning the plurality of sensor data is performed by applying a delay weighting to one or more of said plurality of SONYP415 40 PATENT APPLICATIONsensor data to adjust for offsets and to cause the plurality of sensor data to substantially align with respect to one another.  
Cox discloses wherein the aligning the plurality of sensor data is performed by applying a delay weighting to one or more of said plurality of SONYP415 40 PATENT APPLICATIONsensor data to adjust for offsets and to cause the plurality of sensor data to substantially align with respect to one another (Cox, para [0098], using machine learning to identify points in time when events occur and weights sections with weights having a signature sound, such as an explosion to indicate the same event of game state; Cox, para [0137], game states synchronized). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the alignment process to include machine learning of identifying events. The motivation for doing so would have been to enhance detection operations in a shared gaming environment (Cox, para [0004]).

Regarding claim 8, Perry discloses the method of claim 1. Perry does not disclose wherein the correlating the synchronized sensor data to interactive data is performed using a machine learning model that applies offsets to the synchronized sensor data and the interactive data so that the synchronized sensor data and the interactive data are substantially aligned with respect to one another.  
Cox discloses wherein the correlating the synchronized sensor data to interactive data is performed using a machine learning model that applies offsets to the synchronized sensor data and the interactive data so that the synchronized sensor data and the interactive data are substantially aligned with respect to one another (Cox, para [0098], using machine learning to identify points in time when events occur and weights sections with weights having a signature sound, such as an explosion to indicate the same event of game state; Cox, para [0137], game states synchronized). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the alignment process to include machine learning of identifying events. The motivation for doing so would have been to enhance detection operations in a shared gaming environment (Cox, para [0004]).

Regarding claim 18, Perry discloses the method of claim 17. Perry does not disclose wherein the aligning is performed using a machine learning model that learns delays in receipt of the sensor data by the server when captured by the sensors at client devices of the plurality of users.  
Cox discloses wherein the aligning is performed using a machine learning model that learns delays in receipt of the sensor data by the server when captured by the sensors at client devices of the plurality of users (Cox, para [0098], using machine learning to identify points in time when events occur and weights sections with weights having a signature sound, such as an explosion to indicate the same event). 
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the alignment process to include machine learning of identifying events. The motivation for doing so would have been to enhance detection operations in a shared gaming environment (Cox, para [0004]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Perry United States Patent Application Publication US 2017/0087475 in view of Iv Evangelista United States Patent Application Publication US 2017/0372585.
Regarding claim 16, Perry discloses the method of claim 15. Perry does not disclose wherein the change in intensity information is standardized among a plurality of sensors to identify when said change in intensity information exceeds a predefined threshold.  
	Iv Evangelista discloses wherein the change in intensity information is standardized among a plurality of sensors to identify when said change in intensity information exceeds a predefined threshold (Iv Evangelista, para [0077], sensor data is standardized; Iv Evangelista, para [80], predefined threshold value for impact vector data from accelerometer).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the data of Perry to include a predefined threshold. The motivation for doing so would have been to identify if the device has been shocked or damaged (Iv Evangelista, para [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178